Daniel, J.
delivered the opinion of the Court.
The fourth section of the act directing the method of proceeding in Courts of equity against absent debtors and other absent defendants, and for settling the proceedings on attachments against absconding debtors, 1 Rev. Code 475, provides a mode in which one who has been proceeded against as an absent defendant, may be relieved against any error in the decree and proceedings, by which he has been aggrieved. The mode of relief provided by the statute is for the absent defendant to appear in the Court which pronounced the decree, and petition to have the error complained of corrected. In the case of Platt v. Howland, 10 Leigh 510, this Court decided that one who had submitted to a decree against him as an absent defendant, had no remedy other than that which the statute provides, and could not arraign the proceedings by an appeal to this Court; and dismissed, as improvidently allowed, an appeal that had been allowed to an absent defendant, upon a petition setting forth that the Court below had rendered a decree against him without proof. Upon the authority of the foregoing decision, which this Court approves, it seems that the appeal heretofore granted to the appellants in this case, was improvidently allowed, and ought to be dismissed at the costs of the appellants, and the same is accordingly ordered.